Per Curiam.
Appeal in a divorce action by defendant from an order allowing the attorney of plaintiff $250 for services and expenses rendered and incurred herein on her behalf. That the services were ren*512dered to enable the plaintiff to commence and prosecute the action, and that the amount allowed is reasonable, is not here controverted; but defendant claims that the court had no jurisdiction to make the order, for the reason that the parties, since the services were rendered, became reconciled and are now living together, and neither desires the further prosecution of the action. Reconciliation of the parties, however, is not the legal equivalent of- a dismissal of the action, and it is still pending. It is not a valid objection to the order that the services were rendered before it was made. The plaintiff’s motion for attorney’s fees in this court is denied.
Order affirmed.